743 N.W.2d 65 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Montreal Darnell CHRISTIAN-BATES, Defendant-Appellee.
Docket No. 134922. COA No. 269919.
Supreme Court of Michigan.
January 11, 2008.
On order of the Court, the application for leave to appeal the September 13, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration. On remand, the Court of Appeals shall address whether the trial judge's admitted error in cutting off defense counsel's closing argument was harmless, taking into consideration that the defendant admitted shooting at the victim, the only question for the jury was the defendant's intent, and the defendant was convicted of the lesser offense of assault with intent to do great bodily harm.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.